 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     HUGO MARTINEZ
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                   Case No. 1:16-cr-00028-NONE-SKO
12                       Plaintiff,                  UNOPPOSED MOTION FOR EARLY
                                                     TERMINATION OF SUPERVISED RELEASE;
13       vs.                                         EXHIBIT; ORDER
14       HUGO MARTINEZ,
15                      Defendant.
16
17             The defense moves this Court for an order terminating probation/supervision for the
18   above named defendant. Defense counsel has spoken with counsel for the government, Assistant
19   United States Attorney Melanie Alsworth, as well as United States Probation Officer Jesus
20   Frausto via email, (Exh. A), and neither has any opposition to this motion.
21             Title 18 U.S.C. § 3583(e)(1) grants the court power to terminate a term of supervised
22   release at any time after the expiration of one year of supervised release, pursuant to the
23   provisions of Federal Rule of Criminal Procedure Rule 32.1(c)1, provided the court is satisfied
24   that such action is warranted by the conduct of the defendant and in the interests of justice.
25
26
     1
       Federal Rule of Criminal Procedure 32.1(c)(1) generally requires “a hearing, at which the
     person has the right to counsel and an opportunity to make a statement and present any
27   information in mitigation.” However, no hearing is required if the defendant waives the hearing.
     Fed. R. Crim. P. 32.1(c)(2)(A). Nor is a hearing required if the relief is favorable to the
28   defendant and the government does not object. Fed. R. Crim. P. 32.1(c)(2)(A) and(B). Under
     both provisions, no hearing is required here.
 1           On August 21, 2017, Mr. Martinez, after having pled guilty to one count of possession of
 2   a firearm by a felon, was sentenced to a 60-month term of probation along with a requirement to
 3   complete 100 hours of community service and pay a $100 special assessment. (DKT #36)
 4           Having completed approximately two years and seven months of his probation/
 5   supervision, Mr. Martinez has completed all his requirements including his community service,
 6   has had no positive drug tests, has been fully employed during his term of supervision, and has
 7   had absolutely no violation conduct. Based on the above, which was a continuation of the
 8   approximately year and a half of good conduct Mr. Martinez began while on Pretrial supervision,
 9   both U.S. Probation and the government do not oppose this motion by the defense.
10           Based on the foregoing, the defense submits that early termination of probation/
11   supervision is warranted based on the conduct of Mr. Ramirez and in the interests of justice.
12
13                                                HEATHER E. WILLIAMS
                                                  Federal Defender
14
15   DATED: March 13, 2020                        /s/ Charles J. Lee
                                                  CHARLES J. LEE
16                                                Assistant Federal Defender
                                                  Attorney for Defendant
17                                                HUGO MARTINEZ
18
19                                              ORDER
20           IT IS SO ORDERED. Hugo Martinez.is hereby discharged from probation/supervision,
21   effective immediately, on case 1:16-cr-00028-NONE-SKO.
22
     IT IS SO ORDERED.
23
24       Dated:     March 27, 2020
                                                         UNITED STATES DISTRICT JUDGE
25
26
27

28

     Martinez: Unopposed Motion for Early
     Termination of Supervised Release
                                                     2
